                                                                               9/24/2019

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


 PETER THOMPSON,                                 CV 18–75–BU–BMM–KLD

                    Plaintiff,

       v.                                                  ORDER

 CITY OF BOZEMAN, a Montana
 Municipal Corporation, et al.,

                    Defendants.


      Plaintiff Peter Thompson has raised two objections to orders filed by United

States Magistrate Judge Kathleen De Soto. Thompson filed an Objection (Doc.

98) to Judge De Soto’s Order granting him an extension of time to file a response

to a motion to dismiss. (Doc. 96). Thompson also filed an Objection (Doc. 109)

to Judge De Soto’s Order denying his Motion for Reconsideration. (Doc. 108).

      Plaintiff’s Objections are brought pursuant to Federal Rule of Civil

Procedure 72, which specifies that an objection to a nondispositive matter resolved

by a United States Magistrate Judge must be considered by the Court, with the

Magistrate Judge’s Order to be set aside if clearly erroneous or contrary to law.

      Judge De Soto’s Order granting Plaintiff an extension of time is within her

discretion and not clearly erroneous or contrary to law. Judge De Soto has
repeatedly granted Thompson’s requests for extensions of time, cautioned against

continuing that practice, and even granted Thompson additional time to file his

response in her Order denying Thompson’s Motion for Reconsideration. Judge De

Soto’s Order denying Thompson’s Motion for Reconsideration is not clearly

erroneous or contrary to law.

      IT IS ORDERED that Plaintiff’s Objections (Doc. 98 & 109) are

DENIED.

      DATED this 24th day of September, 2019.
